Name: 93/605/EC: Council Decision of 5 November 1993 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania for the period 1 August 1993 to 31 July 1996
 Type: Decision
 Subject Matter: fisheries;  international affairs;  Africa;  European construction
 Date Published: 1993-11-24

 Avis juridique important|31993D060593/605/EC: Council Decision of 5 November 1993 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania for the period 1 August 1993 to 31 July 1996 Official Journal L 290 , 24/11/1993 P. 0018 - 0018COUNCIL DECISION of 5 November 1993 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania for the period 1 August 1993 to 31 July 1996 (93/605/EC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania (1), Having regard to the proposal from the Commission, Whereas negotiations have been held between the Community and the Islamic Republic of Mauritania, in accordance with the second paragraph of Article 13 of the abovementioned Agreement, to determine the amendments or additions to be introduced into the Annex to the Agreement and into the Protocol at the end of the period of application of the Protocol (2); Whereas, as a result of these negotiations, a new Protocol was initialled on 10 June 1993; Whereas, under that Protocol, Community fishermen have fishing rights in the waters under the sovereignty or jurisdiction of Mauritania; Whereas, in order to avoid any interruption in the fishing activities of Community vessels, it is essential that the new Protocol be applied as soon as possible; whereas, for this reason, the two Parties initialled an Agreement in the form of an exchange of letters providing for the provisional application of the initialled Protocol from the day following the date of expiry of the Protocol in force; whereas this Agreement should be approved, pending a final decision taken under Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters concerning the provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania for the period 1 August 1993 to 31 July 1996 is hereby approved on behalf of the Community. The texts of the Agreement in the form of an exchange of letters and of the Protocol are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an exchange of letters in order to bind the Community. Done at Brussels, 5 November 1993. For the Council The President E. TOMAS (1) OJ No L 388, 31. 12. 1987, p. 1. (2) OJ No L 117, 10. 5. 1991, p. 1.